Citation Nr: 1034391	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  03-33 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected shell fragment wound (SFW) scar of the left 
shoulder.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected SFW scar of the left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1970.  

The issues on appeal were originally denied by the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida 
(RO) in a December 2001 rating decision.  In May 2006, the Board 
of Veterans' Appeals (Board) denied the claims.  The Veteran 
appealed the denial to the Court of Appeals for Veterans Claims 
(Court).

The May 2006 Board denials were vacated and remanded by a Court 
Memorandum Decision in March 2010.

A letter was sent to the Veteran on July 26, 2010, with a copy 
sent to the Veteran's representative, in which the Veteran was 
given 90 days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication.  An additional VA treatment record dated 
in July 2010 was received by VA in August 2010, along with a 
request that this information be remanded back to the RO for 
review.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

According to the March 2010 Memorandum Decision, the Board failed 
to determine whether the Veteran's service-connected disabilities 
include residuals that could be alternatively rated as muscle 
injuries.  This Decision also noted that the November 1996 and 
July 2004 VA examinations relied upon by the Board did not 
include review of the claims file; do not indicate that the 
examiners had knowledge of the Veteran's medical history; and do 
not address the Veteran's complaints involving muscle 
symptomatology.  The Board was also reported to have failed to 
provide reasons for its rejection of the Veteran's lay statements 
on the muscle problems caused by his service-connected 
disabilities.  

The July 2010 treatment report noted above, which the Veteran 
wishes to have reviewed by the RO prior to Board adjudication, 
indicates that one or both of the service-connected disabilities 
at issue may have increased in severity since the most recent VA 
evaluation in July 2004.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.  Pursuant to 38 
C.F.R. § 3.327(a) (2009), an examination will be requested 
whenever VA determines, as in this case, that there is a need to 
verify the severity of a disability.  See also 38 C.F.R. § 3.159 
(2009).  

Based on the above, the Board finds that additional development 
is warranted prior to final Board action on the issues on appeal.  
Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of any health care 
providers, both VA and non-VA, who have 
treated him for left shoulder and/or left 
arm disability since July 2004, the date of 
the most recent VA examination on file.  
After securing any necessary authorization, 
the AMC/RO must attempt to obtain copies of 
any pertinent treatment records identified 
by the Veteran that have not been 
previously secured.  If VA is unsuccessful 
in obtaining any medical records identified 
by the Veteran, it must inform the Veteran 
of this and provide him an opportunity to 
submit copies of the outstanding medical 
records.  


2.  After the above has been completed, the 
AMC/RO will schedule the Veteran for a VA 
examination or examinations to determine 
the current nature and severity of his 
service-connected left shoulder and left 
arm disabilities, resulting from 
neurological, orthopedic and muscular 
dysfunction of the service-connected 
disorders.  The following considerations 
will govern the examination:

a. The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the entire claims 
file and examining the Veteran, the 
examiners must determine the current 
symptomatology and severity of the 
Veteran's service-connected left 
shoulder and left arm disabilities, to 
include but not limited to:

(1) Effective range of motion 
findings;

(2) A description of muscle 
symptomatology (to include but not 
limited to muscle damage, tissue loss, 
scarring) and resulting impairment to 
the left shoulder and left arm;

(3) A description of any neurological 
impairment associated with these 
service-connected disabilities.  

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the 
examiner is unable to render an 
opinion without resort to speculation, 
he or she must so state and explain 
why. 

d. If the examiner responds to the 
above inquiry that he/she cannot so 
opine without resort to 
speculation, the AMC/RO will 
attempt to clarify whether there is 
evidence that must be obtained in 
order to render the opinion non-
speculative and to obtain such 
evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  The report prepared 
must be typed.

3.  The AMC/RO must notify the Veteran that 
it is his responsibility to report for the 
above examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

4.  The AMC/RO must ensure that all 
directed factual and medical development 
as noted above is completed.  In the event 
that the requested report does not contain 
sufficient detail, the AMC/RO must take 
any appropriate action by return of the 
report to the examiner for corrective 
action.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.).  

5.  Thereafter, the AMC/RO must 
readjudicate the increased rating claims 
on appeal under all applicable diagnostic 
codes, to include whether separate 
evaluations are warranted for muscle 
injuries of the service-connected left 
shoulder and left arm.  If either of the 
benefits sought on appeal remains denied, 
the Veteran and his representative must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case must be returned to the Board for 
further appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

